238 S.W.3d 679 (2007)
Edward A. ROBINSON, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 66817.
Missouri Court of Appeals, Western District.
September 4, 2007.
Motion for Rehearing and/or Transfer Denied October 30, 2007.
Application for Transfer Denied December 18, 2007.
Frederick J. Ernst, Kansas City, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before THOMAS H. NEWTON, P.J., PAUL M. SPINDEN, and LISA WHITE HARDWICK, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 30, 2007.
Prior report: 86 S.W.3d 182.

ORDER
PER CURIAM.
Mr. Edward A. Robinson appeals the judgment of the motion court denying his Rule 29.15 motion for postconviction relief following an evidentiary hearing.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).